Citation Nr: 1424577	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-14 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than January 29, 1998, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to March 1970 and service in the Army National Guard and Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran requested a Central Office hearing in his May 2011 substantive appeal.  A Report of Contact reveals that he cancelled his request in April 2012.  His request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board has reviewed the physical and Virtual VA claims files.


FINDING OF FACT

Entitlement to a TDIU arose on January 29, 1998, when the Veteran's service-connected PTSD first met the minimum percentage requirements in 38 C.F.R. § 4.16(a)(2013).  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 29, 1998, for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an effective date earlier than January 29, 1998, for a TDIU based on service-connected PTSD because "no one in the VA had ever talked about PTSD to [him]" prior to 1998.  See March 2012 Representative Statement; May 2011 Substantive Appeal.  

The effective date for a TDIU is the date of receipt of the claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  Entitlement to a TDIU arises when one service-connected disability is rated at 60 percent or greater, or when two disabilities, one of which is rated at 40 percent or greater, have a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  

There is no legal basis for granting the Veteran's claim for an earlier effective date for a TDIU.  See Sabonis v. Brown, 6 Vet. App. 426,  430 (1994).  The Veteran's claim for service connection for PTSD and, by inference, for a TDIU, was received on January 29, 1998.  Entitlement to a TDIU arose on that same day, as the Veteran's PTSD was rated at 70 percent as of January 29, 1998.  See February 2009 Rating Decision.  The record does not reveal, and the Veteran does not allege, that he filed a claim for service connection for PTSD for compensation purposes prior to January 29, 1998, or that he was service-connected for other disabilities that met the requirements for a TDIU prior to January 29, 1998.  The Board cannot change the effective date and "out of sympathy for a particular veteran" where statutory requirements are not met.  Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992);

To the extent the Veteran is intending to appeal the effective date for the grant of service connection for PTSD, the Board notes that the February 2009 decision, which assigned the effective date, is now final, and the record does not contain a motion for revision based on clear and unmistakable error.  See 38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 20.302 (2013).

As the Veteran's claim cannot be substantiated as a matter of law, a discussion of VA's duties to notify and assist is unnecessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 5-2004, at ¶ 1 (June 23, 2004).  


ORDER

The claim for an effective date earlier than January 29, 1998, for a TDIU is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


